Title: Thomas Jefferson to de Bure Frères, 5 April 1818
From: Jefferson, Thomas
To: de Bure Frères


                        
                            Messrs De Bure freres
                            Monticello in Virginia
Apr. 5. 18.
                        
                        Your letter of Oct. 23. was recieved on the 1st of January together with the books last furnished, which arrived in good order, altho, when getting on our coast so late as that, they are very liable to the ordinary damage of the winter storms. I did not know, till your letter informed me that the envoi of the former year had amounted to more than the bill of exchange netted. I now therefore desire my friend John Vaughan of Philadelphia to remit you 120. Dollars to cover that, as well as the small balance of the last year, & to send me so much of the catalogue on the back hereof as the remaining sum will pay for, beginning always at the top of the catalogue, and descending so far only as the funds will pay for. I must again press the execution of this commission with the least delay possible, that the books may arrive before the stormy season. should any of them be to be sought for abroad, I would not have the envoi delayed, but trust to your procuring them ready for my next application. Mr Beasly, our Consul at Havre will be so good as to recieve and forward them as before. I salute you with friendly respect.
                        
                            Th: Jefferson
                        
                    